Citation Nr: 1537021	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, including as secondary to a service-connected right wrist disability.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left wrist disability was caused by his service-connected right wrist disability.




CONCLUSION OF LAW

The criteria for secondary service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a left wrist disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records were carefully reviewed and considered.  Although the Veteran sought treatment for his fractured right wrist on several occasions during active duty service, the records do not reflect he developed a left wrist disability during active duty service.

However, the Veteran has not asserted that his current left wrist disability started during active duty service.  Instead, the Veteran has consistently stated this disability was caused by his service-connected right wrist disability.  Under VA regulations, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  

In this case the Veteran reported that due to his right wrist surgery in approximately 1992 his wrist was in a cast for a prolonged period of time, and he was unable to use it for nearly a year.  During this time, he was forced to do most activities with his left hand, although he is naturally right-handed.  He also stated that his right wrist remains weaker, requiring him still to do more activities than normal with his left wrist and hand.  He posits that this overuse of his left wrist has led to his current left wrist disorder, including arthritis.

His assertions are supported by the medical evidence of record.  Medical records from 1992 reflect his right wrist surgery and subsequent treatment with cast and rest.  Furthermore, he currently receives a 50 percent rating for service-connected residuals in his right wrist, including weakness, pain, and ankylosis of the wrist.  Furthermore, recent medical records reflect the Veteran currently has early degenerative changes, assessed as likely osteoarthritis, in his left wrist.  See e.g. February 2011 VA treatment record. Therefore, the evidence reflects the Veteran has a current left wrist disorder, and well as lingering residuals impairing the use of his right wrist.

Furthermore, the claims file includes the report from a December 2007 VA examiner who opined the Veteran's reported arthritis in his left wrist was as likely as not caused by over-using his left wrist in order to favor and compensate for his service-connected right wrist.  Therefore, this positive nexus opinion provides probative evidence in support of the Veteran's claim for secondary service-connection.

The Board notes that the claims file also includes the report from a September 2008 VA examiner who opined the Veteran's current left wrist disorder was not related to his service-connected right wrist disability, because he remained right-hand dominant and performed most activities with his right wrist.

Therefore, the claims file includes one opinion in support of secondary service-connection, and one against.  However, VA regulations provide that if the evidence for and against the Veteran's claim is at the very least in relative equipoise, reasonable doubt will therefore be resolved in his favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, affording all benefit of doubt to the Veteran, the elements of secondary service-connection have been met.  Accordingly, his appeal for service connection for a left wrist disability secondary to a service-connected right wrist disability is granted.


ORDER

Service connection for a left wrist disability secondary to service-connected right wrist disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In an April 2013 rating decision, the AOJ granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In May 2013, the Veteran filed a timely written notice of disagreement seeking a higher rating.  Based on review of the claims file, it does not appear a statement of case has been issued regarding this matter.  Accordingly, the Veteran's May 2013 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to an increased initial rating for service-connected bilateral hearing loss.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:


Adjudicate the Veteran's appeal regarding entitlement to an initial compensable rating for service-connected bilateral hearing loss and issue a statement of the case.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


